 


 HR 276 ENR: Recognizing Achievement in Classified School Employees Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 276 
 
AN ACT 
To direct the Secretary of Education to establish the Recognizing Inspiring School Employees (RISE) Award Program recognizing excellence exhibited by classified school employees providing services to students in prekindergarten through high school. 
 
 
1.Short titleThis Act may be cited as the Recognizing Achievement in Classified School Employees Act. 2.FindingsCongress finds the following: 
(1)Classified school employees provide valuable service in the United States. (2)Classified school employees provide essential services, such as transportation, facilities maintenance and operations, food service, safety, and health care. 
(3)Classified school employees play a vital role in providing for the welfare and safety of students. (4)Classified school employees strive for excellence in all areas of service to the education community. 
(5)Exemplary classified school employees should be recognized for their outstanding contributions to quality education in the United States. 3.DefinitionsIn this Act: 
(1)Classified school employeeThe term classified school employee means an employee of a State or of any political subdivision of a State, or an employee of a nonprofit entity, who works in any grade from prekindergarten through high school in any of the following occupational specialties: (A)Paraprofessional, including paraeducator services. 
(B)Clerical and administrative services. (C)Transportation services. 
(D)Food and nutrition services. (E)Custodial and maintenance services. 
(F)Security services. (G)Health and student services. 
(H)Technical services. (I)Skilled trades. 
(2)Other definitionsThe terms used in this Act have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 4.Recognition program established (a)In generalThe Secretary of Education shall establish a national recognition program to be known as the Recognizing Inspiring School Employees Award Program or the award program. The purpose of the award program shall be to recognize and promote the commitment and excellence exhibited by classified school employees who provide exemplary service to students in prekindergarten through high school. 
(b)Award 
(1)In GeneralPrior to May 31 of each year (beginning with the second calendar year that begins after the date of the enactment of this Act), the Secretary shall select a classified school employee to receive the Recognizing Inspiring School Employees Award for the year. (2)Non-Monetary ValueThe award and recognition provided under this Act shall have no monetary value.  
(c)Selection process 
(1)Nomination process 
(A)In generalNot later than November 1 of each year (beginning with the first calendar year that begins after the date of the enactment of this Act), the Secretary shall solicit nominations of classified school employees from the occupational specialties described in section 3(1) from the Governor of each State. (B)Nomination submissionsIn order for individuals in a State to be eligible to receive recognition under this section, the Governor of the State shall consider nominations submitted by the following: 
(i)Local educational agencies. (ii)School administrators. 
(iii)Professional associations. (iv)Labor organizations. 
(v)Educational service agencies. (vi)Nonprofit entities. 
(vii)Parents and students. (viii)Any other group determined appropriate by the Secretary. 
(2)DemonstrationEach Governor of a State who desires individuals in the State to receive recognition under this section shall submit the nominations described in paragraph (1) to the Secretary in such manner as may be required by the Secretary. Each such nomination shall contain, at a minimum, demonstrations of excellence in the following areas: (A)Work performance. 
(B)School and community involvement. (C)Leadership and commitment. 
(D)Local support. (E)Enhancement of classified school employees’ image in the community and schools.  
(3)SelectionThe Secretary shall develop uniform national guidelines for evaluating nominations submitted under paragraph (2) in order to select the most deserving nominees based on the demonstrations made in the areas described in such paragraph.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 